                  Case: 20-1852 Document:
       Case 2:10-cr-20566-BAF-RSW ECF No.17-1   Filed: 02/05/2021
                                          166, PageID.608            Page: 1 Page 1 of 3
                                                             Filed 02/05/21                   (1 of 3)

                                  UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT
                                      100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt                  POTTER STEWART U.S. COURTHOUSE             Tel. (513) 564-7000
        Clerk                            CINCINNATI, OHIO 45202-3988           www.ca6.uscourts.gov




                                                Filed: February 05, 2021




Mr. John B. Meixner Jr.
United States Attorney's Office
211 W. Fort Street
Suite 2001
Detroit, MI 48226

Mr. John N. O'Brien II
United States Attorney's Office
211 W. Fort Street
Suite 2001
Detroit, MI 48226

Mr. Jarris Jarrod Smith
F.C.I. Jesup
2680 Highway 301, S.
Jesup, GA 31599

                  Re: Case No. 20-1852, USA v. Jarris Smith
                      Originating Case No. : 2:10-cr-20566-1

Dear Mr. Smith and Counsel,

   The Court issued the enclosed Order today in this case.

                                                Sincerely yours,

                                                s/Roy G. Ford
                                                Case Manager
                                                Direct Dial No. 513-564-7016

cc: Ms. Kinikia D. Essix

Enclosure
           Case: 20-1852 Document:
Case 2:10-cr-20566-BAF-RSW ECF No.17-2   Filed: 02/05/2021
                                   166, PageID.609            Page: 1 Page 2 of 3
                                                      Filed 02/05/21                                   (2 of 3)



                                           No. 20-1852
                                                                                       FILED
                             UNITED STATES COURT OF APPEALS                      Feb 05, 2021
                                  FOR THE SIXTH CIRCUIT                     DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                                )
                                                         )
       Plaintiff-Appellee,                               )
                                                         )                 ORDER
v.                                                       )
                                                         )
JARRIS JARROD SMITH,                                     )
                                                         )
       Defendant-Appellant.                              )
                                                         )
                                                         )




       Before: SILER, CLAY, and THAPAR, Circuit Judges.


       On August 3, 2020, the district court entered an order denying Jarris Jarrod Smith’s motion
for compassionate release or a reduction of his sentence under 18 U.S.C. § 3582(c)(1)(A). The
time for filing a notice of appeal as to that order expired on August 17, 2020. See Fed. R. App. P.
4(b)(1)(A). Smith’s notice of appeal is dated August 14, 2020, but it was received in the prison
mailroom on August 20, 2020. It was filed in the district court on August 24, 2020. The
government filed a motion to dismiss the appeal based on Smith’s failure to comply with the time
limitations of Federal Rule of Appellate Procedure 4(b).
       By an earlier order, we deferred ruling on the government’s motion to dismiss and
remanded for the district court to determine whether Smith’s untimely filing was due to excusable
neglect or good cause. On remand, the district court found that Smith had shown good cause for
not filing his notice of appeal until August 24. Accordingly, the district court extended the period
during which Smith could appeal the August 3 order to August 24, 2020.
           Case: 20-1852 Document:
Case 2:10-cr-20566-BAF-RSW ECF No.17-2   Filed: 02/05/2021
                                   166, PageID.610            Page: 2 Page 3 of 3
                                                      Filed 02/05/21                                 (3 of 3)

                                          No. 20-1852
                                              -2-


       It is ordered that the government’s motion to dismiss the appeal for failure to comply with
the time limitations of Rule 4(b) is DENIED.


                                            ENTERED BY ORDER OF THE COURT




                                            Deborah S. Hunt, Clerk
